Citation Nr: 0429334	
Decision Date: 10/27/04    Archive Date: 11/08/04

DOCKET NO.  00-25 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946, July 1947 to July 1950, and August 1950 to August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This decision includes the issue for 
entitlement to an increased (compensable) evaluation for 
service-connected atrophy of the left testicle.  However, in 
June 2001, the veteran withdrew this issue from the appeal.  

This case was previously before the Board in December 2002 at 
which time the Board undertook additional development of the 
issue on appeal.  This development was pursuant to 38 C.F.R. 
§ 19.9, a regulation which has since been held to be invalid.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, in 
November 2003, the Board remanded the case back to the RO in 
fulfillment of due process requirements.  Thereafter, in 
August 2004, the case was returned to the Board.

In October 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran experiences post inguinal herniorrhapy pain, but 
does not have a recurrent hernia.




CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for postoperative left inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the May 2000 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in November 2002.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2002 letter, as well as the September 
2000 statement of the case and August 2001 and June 2004, 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the November 2002 letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing that he had been receiving VA 
medical treatment for 25 years and the only civilian doctors 
he has been to were VA referrals.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

Pursuant to the veteran's October 1999 claim for a rating in 
excess of 10 percent for postoperative inguinal hernia 
residuals, the veteran underwent a VA examination in October 
1999.  During the examination he reported some decrease in 
the left testicular size after the initial inguinal hernia 
repair, in 1948, and said he had been diagnosed as having 
testicular atrophy on the left side.  He also complained of 
being able to palpate a hard area in the inguinal area which 
bothered him.  Findings revealed the abdomen to be 
unremarkable without palpable organomegally or masses.  The 
external genitalia showed the left testis to be about 40 
percent the size of the right and of a softer consistency 
than the right.  The cord structures were grossly 
unremarkable.  The examiner could not feel an obvious 
recurrent hernia and remarked that it was difficult for him 
to isolate what the veteran claimed he felt within the distal 
inguinal canal.  He gave an impression of left testicular 
atrophy, evidently secondary to hernia repair with vascular 
compromise of the testis.  The examiner recommended a general 
surgical consultation to find out what the veteran was 
feeling in the inguinal canal, probably scar, or mesh, or 
combination of the two related to the hernia repairs.  He 
summarized by saying from an urologic aspect the veteran had 
mild or moderate testicular atrophy on just the left side.  
He added that no treatment was indicated.

In the December 2000 substantive appeal, the veteran said 
that he was not claiming that he still had a hernia, but 
rather that the results of having surgery three times in the 
left groin area had caused a gradual deterioration of his 
testical, along with impotence and numbness and pain to the 
leg and foot.

The veteran testified at a hearing at the RO in June 2001 
that the hernia was no longer there, but that he still felt 
pain in the area that radiated down the left leg.  He also 
said that he sometimes had a hard time walking because of the 
pain and had to get up slowly.  

A July 2001 VA peripheral nerve examination report contains 
the examiner's opinion that the veteran did not have any 
nerves affected from the left inguinal hernia operation.  
Thereafter, in a July 2001 addendum letter, the examiner 
explained that the veteran's left lower extremity complaints 
were due to central nervous involvement and were not related 
in any way to his prior hernia surgery.  He also said that 
the veteran's complaints of partial reddish discoloration of 
the foot were due to a subcutaneous hematoma with no arterial 
or venous involvement and was not related in any way to the 
prior hernia surgery.

In December 2002, the veteran submitted evidence to the RO 
that he said shows that he has a hernia.  The evidence 
consists of a VA urology form listing the veteran's service 
connected disabilities, including an inguinal hernia.  

VA outpatient records in 2002 and 2003 include secondary 
diagnoses of post inguinal herniorrhapy pain.  The evidence 
also includes a June 2002 outpatient record containing 
findings of no hernia and slight tenderness over the left 
groin.

During an April 2004 VA examination, the veteran complained 
of pain in the inguinal area and numbness in the left thigh.  
On examination there was no evidence of any inguinal or 
ventral hernia.  The veteran was diagnosed as having status 
post left inguinal herniorrhaphy and no clinical evidence of 
any new recurring inguinal hernia.  Paresthesias were found 
in the left thigh.  The examiner stated that there was 
evidence of an atrophic left testicle possibly secondary to a 
vascular compromise during the operative procedure.  He also 
stated that he had thoroughly reviewed the veteran's claims 
file.



III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected postoperative left inguinal 
hernia has been rated by the RO under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7338.  Under this code, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion.  A 10 
percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note:  Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  The Board notes that these criteria 
are the same under both the old and new regulations.  See 
66 FR 29488 (May 31, 2001).

The medical evidence in this case reveals that the veteran 
has not had any recurrence of his left inguinal hernia for 
many years, including since the date he filed his October 
1999 claim for an increase.  As noted above, a recurrent 
inguinal hernia could not be felt during the October 1999 VA 
examination, nor was a hernia found during a June 2002 
outpatient visit.  Similarly, there was no evidence of an 
inguinal or ventral hernia during the recent April 2004 VA 
examination.  In fact, the veteran stated in the December 
2000 substantive appeal that he was not claiming that he 
still had a hernia, and he testified at the June 2001 hearing 
that the hernia was no longer there.  Although he 
subsequently stated in a December 2002 statement that he had 
new evidence showing he had a hernia, the evidence does not 
show as much.  Specifically, the evidence consists of a VA 
urology form that lists the veteran's service-connected 
disabilities, including left inguinal hernia.  This form does 
not in any way suggest that the veteran currently has a 
recurrent hernia.

The veteran's main contention is that he continues to 
experience pain in the site where the hernia used to be and 
he also experiences numbness in the left leg.  His reports 
regarding loss of use of the left testicle is not applicable 
in rating his hernia disability since he has already been 
separately evaluated for this secondary disability.  In that 
regard, he is currently assigned a noncompensable rating for 
atrophy of the left testicle and withdrew appellate review of 
this issue in June 2001.  Thus, in view of the entirety of 
the evidence showing that the veteran does not have a 
recurrent hernia, a higher than 10 percent evaluation 
certainly is not warranted under Code 7338.  The Board is 
cognizant of the veteran's pain in the area where he had the 
hernias, and finds that this residual is reflected in his 
current 10 percent rating.  This is especially so when 
considering that the actual criteria for a 10 percent rating 
have not been met.  That is, the veteran does not actually 
have a recurrent hernia that is readily reducible and well 
supported by a truss or belt.  The veteran's claim of 
neurological symptoms associated with his service-connected 
left hernia disability, namely paresthesias, was denied by 
the Board in February 1999.  The RO denied reopening this 
claim in an August 2001 rating decision.  

In short, since there is no evidence of recurrence of the 
hernia, the veteran's disability picture does not more nearly 
approximate the criteria for a higher than 10 percent 
evaluation under Diagnostic Code 7338.  An increased rating 
on a schedular basis is therefore denied.

Finally, the evidence does not reflect that the veteran's 
postoperative inguinal hernia disability has interfered with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standard is rendered impracticable.  Thus, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (cited 
to in the September 2000 statement of the case) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



